      Case 4:20-cv-00288-LPR-JTK Document 19 Filed 06/26/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

 AARON MITCHELL ELROD                                                              PLAINTIFF
 ADC #160306

 v.                          Case No. 4:20-cv-00288-LPR-JTK


 LONOKE COUNTY DETENTION CENTER, et al.                                       DEFENDANTS

                                           ORDER


       The Court has received the Proposed Findings and Recommendation (Doc. 6) from United

States Magistrate Judge Jerome T. Kearney. There have been no objections. After a review of the

proposed findings and recommendations, as well as a de novo review of the record, the Court

adopts the Proposed Findings and Recommendation (Doc. 6) in its entirety.

       IT IS THEREFORE ORDERED that Defendants Lonoke County Detention Facility and

Mathew Hodge are DISMISSED. The dismissal of Defendant Lonoke County Detention Facility

is with prejudice. The dismissal of Defendant Mathew Hodge is without prejudice.

       IT IS SO ORDERED this 26th day of June 2020.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
